Citation Nr: 1627130	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  08-26 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) initial rating for bilateral hearing loss from March 16, 2006 to January 21, 2012, in excess of 10 percent from January 21, 2012 to November 7, 2015, and in excess of 20 percent from November 7, 2015.  


REPRESENTATION

The Veteran is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from August 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) rating effective March 16, 2006, the date of claim for service connection.  A July 2012 rating decision granted a 10 percent rating for the bilateral hearing loss effective January 21, 2012, and a December 2015 rating decision granted a 20 percent rating for the bilateral hearing loss, effective November 7, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

This matter was last remanded by the Board in August 2015 to obtain a new VA audiology compensation examination.  The Board found that there was not substantial compliance with the December 2011 and June 2014 Board remand orders, and remanded the appeal for a new examination that included review of the Veteran's claims file, and a full description of the functional effects caused by the hearing loss disability, including on occupational functioning and daily activities, as required in the December 2011 and June 2014 Board remand orders.  

While the Veteran was afforded a VA examination in November 2015, it is unclear whether the VA examiner received the claims file, and the VA examiner did not discuss the functional impairment caused by the hearing loss disability, including the effects on the Veteran's occupation and daily activities.  See Stegall v. West, 	 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Therefore, the Board again finds that a remand is necessary to obtain an adequate examination.  

The Board additionally notes that the Veteran received an audiogram in November 2014; however, while the VA treatment progress notes have been associated with the claims file, the actual audiogram has not.  Therefore, the Board finds that a remand is again necessary to obtain the missing audiogram.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records that have not previously been associated with the claims file, including all VA audiograms from March 16, 2006, including those located in CPRS, and the November 12, 2014 audiogram.  

2.  Then, schedule a VA audiological examination.  All indicated tests should be performed.  The claims file must be reviewed by the examiner, and the examiner must fully describe the functional impairment caused by the hearing loss, including effects on employment and daily activities, pursuant to the August 2015 Board remand.   

3.  Then, readjudicate the claim.  If any benefit sought on appeal is denied, provided the Veteran and representative with a supplemental statement of the case, and allow an appropriate amount of time for response before returning to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of 
 Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




